Name: 2001/752/EC: Commission Decision of 17 October 2001 amending the Annexes to Council Decision 97/101/EC establishing a reciprocal exchange of information and data from networks and individual stations measuring ambient air pollution within the Member States (Text with EEA relevance) (notified under document number C(2001) 3093)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  mechanical engineering;  deterioration of the environment;  economic analysis;  information technology and data processing;  information and information processing
 Date Published: 2001-10-26

 Avis juridique important|32001D07522001/752/EC: Commission Decision of 17 October 2001 amending the Annexes to Council Decision 97/101/EC establishing a reciprocal exchange of information and data from networks and individual stations measuring ambient air pollution within the Member States (Text with EEA relevance) (notified under document number C(2001) 3093) Official Journal L 282 , 26/10/2001 P. 0069 - 0076Commission Decisionof 17 October 2001amending the Annexes to Council Decision 97/101/EC establishing a reciprocal exchange of information and data from networks and individual stations measuring ambient air pollution within the Member States(notified under document number C(2001) 3093)(Text with EEA relevance)(2001/752/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 97/101/EC of 27 January 1997 establishing a reciprocal exchange of information and data from networks and individual stations measuring ambient air pollution within the Member States(1), and in particular Article 7 thereof,Whereas:(1) Decision 97/101/EC lays down a system for reciprocal exchange of information and data on ambient air pollution.(2) It is appropriate to amend the Annexes to that Decision in order to adapt the list of pollutants covered as well as requirements on additional information, validation and aggregation.(3) The measures provided for in this Decision are in accordance with the opinion of the Committee instituted by Article 12(2) of Council Directive 96/62/EC(2),HAS ADOPTED THIS DECISION:Article 1The Annexes to Decision 97/101/EC are replaced by the text in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 17 October 2001.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 35, 5.2.1997, p. 14.(2) OJ L 296, 21.11.1996, p. 55.ANNEX"ANNEX ILIST OF POLLUTANTS, STATISTICAL PARAMETERS AND UNITS OF MEASUREMENT1. Pollutants listed in Annex I to Directive 96/62/EC on air quality2. Pollutants not listed in Annex I to Directive 96/62/EC on air qualityPollutants to be reported under Directives other than Directive 96/62/EC are listed in Section 3 under Nos 14 and 15. Pollutants only to be reported if available are listed under Nos 16 to 63.3. Pollutants, units of measurement, averaging times:>TABLE>4. Data, calculated over the calendar year, to be transmitted to the CommissionMember States shall send raw data or shall send raw data and statistics.For those Member States who transfer raw data and statistics the following statistics are required.- For pollutants 1 to 61:the arithmetic mean, the median, the percentiles 98 (and 99,9 which may be transmitted on a voluntary basis for pollutants for which the mean is calculated over one hour) and the maximum calculated from raw data corresponding to the recommended averaging times indicated in the table above,- for pollutants 62 and 63:total monthly deposition, calculated from raw data corresponding to the recommended averaging times indicated in the table above.The yth percentile should be selected from the values actually measured. All the values should be listed in increasing order:>PIC FILE= "L_2001282EN.007301.TIF">The yth percentile is the concentration Xk, where the value of k is calculated as follows:>REFERENCE TO A GRAPHIC>with q being equal to y/100 and N the number of values actually measured.The value of (q x N) should be rounded off to the nearest whole number.All the results should be expressed at the following conditions of temperature and pressure: 293 K and 101,3 kPa, except for pollutants 62 and 63. For particle bound components, data from the year 2001 and onwards should be reported at ambient conditions.5. Data transmission to the Commission:Data shall be transmitted by one of the following data formats: ISO 7168 version 2 extended format, NASA-AMES 1001/1010 or DEM(1) compatible format; or in DEM database:The Commission will confirm receipt of data and the number of stations and pollutants.(1) Data exchange module provided on behalf of the European Commission.ANNEX IIINFORMATION CONCERNING NETWORKS, STATIONS AND MEASUREMENT TECHNIQUESMember States shall report on the following points: I.1, I.4.1 to I.4.4, I.5, II.1.1, II.1.4, II.1.8, II.1.10, II.1.11 and II.2.1. To the extent possible, as much information as feasible should be supplied on the other points:I. INFORMATION CONCERNING NETWORKSI.1. NameI.2. AbbreviationI.3. Type of networks (local industry, town/city, urban area, county, region, entire country, international, etc.)I.4. Body responsible for network managementI.4.1. NameI.4.2. Name of person responsibleI.4.3. AdressI.4.4. Telephone and fax numbersI.4.5. e-mailI.4.6 Website addressI.5. Time reference basis (UTC, local)II. INFORMATION CONCERNING STATIONSII.1. General informationII.1.1. Name of the stationII.1.2. Name of the town/city of location when applicableII.1.3. National and/or local reference number or codeII.1.4. Station code given under the present decision and to be provided by the CommissionII.1.5. Name of technical body responsible for the station (if different from that responsible for the network)II.1.6. Bodies or programmes to which data are reported (by compound, if necessary) (local, national, European Commission, GEMS, OECD, EMEP, etc.)II.1.7. Monitoring objective(s) (compliance with the requirements of legal instruments exposure assessment (human health and/or ecosystems and/or materials), trend analysis, emission assessment, etc.)II.1.8. Geographical coordinates (according to ISO 6709: geographical longitude and latitude and geodetic altitude)II.1.9. NUTS level IV (nomenclature des unitÃ ©s territoriales statistiques)II.1.10. Pollutants measuredII.1.11. Meteorological parameters measuredII.1.12. Other relevant information: prevailing wind direction, ratio between distance from and height of closest obstacles, etc.II.2. Classification of stationII.2.1. Type of areaII.2.1.1. Urban:continuously built-up areaII.2.1.2. Suburban:largely built-up area: continuous settlement of detached buildings mixed with non-urbanised areas (small lakes, woods, agricultural)II.2.1.3. Rural(1):all areas that not fulfil the criteria for urban/suburban areasII.2.2. Type of station in relation to dominant emission sourcesII.2.2.1. Traffic:stations located such that their pollution level is influenced mainly by emissions from a nearby road/streetII.2.2.2. Industrial:stations located such that their pollution level is influenced mainly by nearby single industrial sources or industrial areasII.2.2.3. Background:stations that are neither traffic nor industrial(2)II.2.3. Additional information about the stationII.2.3.1. Area of representativeness (radius). For traffic stations, give instead the length of street/road that the station representsII.2.3.2. Urban and suburban stations- population of town/cityII.2.3.3. Traffic stations- assessed traffic volume (annual average daily traffic)- distance from kerb- heavy-duty fraction of traffic- traffic speed- distance between and height of building facades (street canyons)- width of street/road (non-canyon streets)II.2.3.4. Industrial stations- type of industry(ies) (selected nomenclature for air pollutants code)- distance to source/source areaII.2.3.5. Rural background stations (subcategories)- near-city- regional- remoteIII. INFORMATION CONCERNING MEASUREMENT CONFIGURATION BY COMPOUNDIII.1. EquipmentIII.1.1. NameIII.1.2. Analytical principle or measurement methodIII.2. Characteristics of samplingIII.2.1. Location of sampling point (facade of building, pavement, kerbside, courtyard, etc.)III.2.2. Height of sampling pointIII.2.3. Result-integrating timeIII.2.4. Sampling time(1) If the station is measuring ozone additional information on the status of rural background is to be provided (II.2.3.5).(2) Located such that their pollution level is not mainly influenced by any single source or street but rather by the integrated contribution from all sources upwind of the station (e.g. by all traffic, combustion sources, etc. upwind of a station in a city or by all upwind source areas (cities, industrial areas) in a rural area).ANNEX IIIDATA VALIDATION PROCEDURE AND QUALITY ASSURANCEAll transmitted data are deemed to be valid.It is the responsibility of the Member States to ensure that a quality assurance procedure is in place, which meets in general the objectives of this Decision and in paricular the objectives of the relevant Directives.ANNEX IVCRITERIA FOR THE AGGREGATION OF DATA AND THE CALCULATION OF STATISTICAL PARAMETERSThese criteria mainly concern the data captureIf criteria for the aggregation of data and the calculation of statistical parameters have not been laid down in EU directives the following applies:(a) Aggregation of dataThe criteria for the calculaltion of one-hour and 24-hour values from data with a smaller averaging time are>TABLE>(b) Calculation of statistical parameters>TABLE>The ratio between the number of valid data for the two seasons of the year considered cannot be greater than 2, the two seasons being winter (from January to March inclusive and from October to December inclusive) and summer (from April to September inclusive)."